Title: From Thomas Jefferson to John Taylor, 26 November 1799
From: Jefferson, Thomas
To: Taylor, John



Dear Sir
Monticello Nov. 26. 1799.

Mr. Wirt, who is of my neighborhood, offers himself a candidate for the clerkship of the H. of Repr. and being known to few of the members, his friends are naturally anxious that what may be said of him with truth should be said. I only fulfill a duty therefore when I bear testimony in this as I would in any other case. he has lived several years my near neighbor, having married the daughter of the late Dr. Gilmer. he is a person of real genius and information, one of the ablest at the bars in this part of the country, amiable & worthy in his private character & in his republicanism most zealous & active. this information is given you in order that, having equal knowlege of the other candidates you may be enabled to satisfy your own mind by chusing the best.
For some years past there has been a project on foot for making a more direct road across this state for those travelling between the North & South. it is only necessary to open it in parts, as there are already roads through a great proportion of the way. it is to lead from Georgetown by Stevensburg, Norman’s ford the Raccoon ford, Martin King’s ford, the mouth of Slate river to the High bridge on Appamattox, from whence the present roads Southwardly suffice. it will shorten the line across this state probably 50 miles, is calculated on the precise object of avoiding all hills, but at the crossing of the principal watercourses, and will undoubtedly be the best road for the principal mail between the North & South. this matter will be before you this session and will be worthy your attention.
Some schismatic appearances and other political circumstances, will render it necessary for us perhaps to adapt our conduct to their improvement. but I cease from this time during the ensuing twelve-month to write political letters, knowing that a campaign of slander is now to open upon me, & believing that the postmasters will lend their inquisitorial aid to fish out any new matter of slander they can, to gratify the powers that be. I hope my friends will understand & approve the motives of my silence. health, happiness & affectionate salutations.

Th: Jefferson

